ELLISON, J.
This is an action on a policy of fire insurance in which plaintiff recovered judgment in the circuit court.
The point is made that plaintiff made false answers in his written application for the insurance which he warranted to be true, particularly in stating that he had never had a fire of incendiary origin. It was shown he had had such a fire; but there was evidence tending to prove that defendant’s agent taking the application knew of that fact and that he wrote out the application for plaintiff, himself writing the answer to the question as to previous fires. In addition it was shown that plaintiff was without his glasses and could not read. In such circumstances the application must be considered as the act of defendant’s agent and the trial court properly held it not to bar plaintiff’s recovery. The issues on this head were properly put to the jury in instructions. [Hollenbeck v. Insurance Co., 133 Mo. App. 57; Bushnell v. Insurance Co., 110 Mo. App. 223; Ross-Langford v. Insurance Co., 97 Mo. App. 79; Thomas v. Insurance Co., 20 Mo. App. 150.
*592The policy contained a provision requiring plaintiff to keep an inventory, etc., commonly known as the iron-safe clause. It was a question whether there had been a substantial compliance with the policy in this respect. It was properly submitted to the jury and. we will abide by the verdict.
There was a question made as to whether plaintiff had not himself set the fire or caused it to be done. It is probable that defendant being fully impressed that he had done so, thereby determined to contest the claim. But it made an issue for the jury. Each side asked and obtained instructions on that branch of the case and we must accept the verdict. One- instruction asked by defendant on this issue was refused. We think it was not error to refuse it. It drew distinctions between a charge of incendiarism and the nature of the proof necessary in civil and criminal cases. However correctly they were stated, the instructions which were given fully covered the case and conveyed to the jury, in proper way, the necessary information as to the nature of the evidence required.
After an examination of the record and suggestions of defendant we cannot see that the court erred in refusing to permit an. answer to the question as to how long before the fire plaintiff had purchased the goods. It might have been well enough if answered; but we are far from willing to reverse the judgment on account of the ruling, since we can see no way in which it could have had influence on the verdict.
There are some other objections, of not sufficient importance to affect the result. The judgment is affirmed.
All concur.